DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment to the claims filed 05/19/2021 and the preliminary amendment to the claims filed 07/02/2021 have been entered. Claim(s) 62-79 is/are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 62-79 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 62, claim 71 and claims dependent thereon, in view of the amendments to the preambles of the claims, there is insufficient antecedent basis for each occurrence of the limitation "the respiratory system" in the claim (e.g., lines 2 and 4 of claim 62). For the purpose of this Office action, the above-noted claims will be further discussed with the understanding each recitation of "the respiratory system" is intended to refer to the respiratory event determination system as amended. 
Regarding claim 63, claim 72 and claims dependent thereon, the limitation "wherein the third time t3 lies in the range of about 5% to about 35% of the time between the first time t1 and the second time t2" of claim 63 and the limitation "wherein the fourth time t4 lies in the range of about 65% to about 95% of the time between the first time t1 and the second time t2" of claim 72 are indefinite. It is unclear if the above-noted limitations are additional criteria for the selection of the third and fourth times, or merely recite the result of selecting the third and fourth times "as a piecewise function of a characteristic of the breath."
Regarding claim 64, claim 73 and claims dependent thereon, the limitation "wherein the third time t3 may be is selected such that it is a function of a zero-crossing of a derivative of the flow signal within the expiratory window" and the comparable limitation of claim 73 are indefinite. It is unclear how the "function of a zero-crossing of a derivative of the flow signal within the expiratory window" relates to the previously-recited piecewise function, i.e., is the claim limiting the characteristic of the independent claims to a zero-crossing of a derivative of the flow signal within the expiratory window, or is t3 (or t4) selected based on both the piecewise function and the function of a zero-crossing of a derivative of the flow signal within the expiratory window?

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 62-79 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 62, claim 71 and claims dependent thereon, there is insufficient support in the application as filed for the limitation a "respiratory event determination system for delivering a flow of gases to a patient, the respiratory [event determination] system comprising…." Applicant does not disclose a "respiratory event determination system" "for delivering a flow of gases to a patient." Rather, Applicant discloses a respiratory therapy system "for delivering a flow of gases to a patient" that either comprises (¶ [0053]) or is in electronic communication with (¶ [0083]) a respiratory event determination system. There is also insufficient support for the limitation "a flow sensor configured to generate a flow signal based at least in part on gas flow within the respiratory [event determination] system," as Applicant does not disclose a respiratory event determination system in which gas flows. Accordingly, claims 62-79 are directed to new matter. 
Regarding claims 62-65 and 70-74, the limitation "wherein the third time t3 is selected as a piecewise function of a characteristic of the breath" of claim 62 and the limitation "wherein the fourth time t4 is selected as a piecewise function of a characteristic of the breath" of claim 71 lack sufficient support in the application as filed. As noted in MPEP 2163.03(V), "While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). See also MPEP 2161.01(I). 
The breadth of the claims is greater than that which is sufficiently disclosed. Specifically, the claims are neither limited to any specific characteristic, nor to any portion of the breath from which said characteristic is determined. Claim 62, for example, encompasses selecting t3 as any "piecewise function" of any characteristic (parameter of the flow signal, parameter of any other measured signal indicative of the breath, etc.) of an inspiratory phase of the breath, the total breath, etc. There is insufficient support for a claim this broad, as Applicant fails to disclose how any characteristic of a breath, including an inspiratory characteristic, a total breath characteristic, etc., may be utilized to select the boundaries of a sub-window within the expiratory phase to select t3 and/or t4 using any piecewise function. The only specific characteristics disclosed by Applicant for use with a piecewise function are the timing/location of specific zero-crossings of the derivative of the flow signal. Applicant does not describe any other characteristics, or disclose any relevant, identifying and/or functional properties of characteristics that could similarly be utilized to select t3 and t4. Additionally, these are used with a specific "piecewise function" that is also defined based on another characteristic of the expiratory window, i.e., a threshold time between the first time t1 and the second time t2. There are no other piecewise functions disclosed and similarly no disclosure of identifying and/or functional characteristics of suitable piecewise functions that could similarly be utilized to select t3 and/or t4. Accordingly, while there is sufficient support for selecting t3 and t4 based on timing/location of specific zero-crossings of the derivative of the flow signal within the expiratory window using a piecewise function defined by a threshold time between the first time t1 and the second time t2 (e.g., as recited in/encompassed by claim 66 and 75), there is insufficient support for broadly selecting t3 and/or t4 as any piecewise function of any characteristic of any part of the breath as encompassed by the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 62-79 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 62-79 recite the step of determining a presence of a respiratory event, such as mouth puff event, as a function of the flow signal within a sub-window of an expiratory window of a breath. The above limitations, alone or in combination are, as drafted, is/are a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components. That is, other than reciting a processor is configured to perform the above step(s), nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processor language, the claim encompasses a user visually observing a flow signal and mentally/manually observing or assessing a sub-window of an expiratory window of a breath on the flow signal for the presence of an event, such as a mouth puff. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process, one of the enumerated groupings of abstract ideas in the 2019 PEG.
With respect to analysis under Step 2A, Prong 2 of the 2019 PEG, the claims include the additional element that a processor is used to perform the above-noted mental process steps, and a flow sensor is configured to generate the flow signal required to perform the above-noted mental process. The processor in both steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (comparing a slope or percentage of affected breaths to respective thresholds). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. The flow sensor limitation is similarly recited at a high level of generality and utilized only for gathering the data necessary for performing the abstract idea (i.e., flow signal). The limitation is comparable to those identified by the courts as mere data gathering. See MPEP 2106.05(g), "performing clinical tests on individuals to obtain input for an equation," for example. Accordingly, the above-noted additional steps/elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims additionally recite several "wherein" steps for the manner in which the third and fourth times are selected. These steps are neither positively recited as being performed by any element of the system, nor as limiting any previous step performed by an element of the system. As these clauses are not sufficiently integrated into the claim as a whole, these limitations amount to a mere field of use and/or an attempt to generally link the use of a judicial exception to a particular technological environment. See MPEP 2106.05(h). Because the additionally recited elements are mere instructions to implement an abstract idea on a computer, directed to insignificant extrasolution components or activities, and/or generally linking of the use of the judicial exception to a particular technological environment or field of use, the above-noted abstract idea is not integrated into a practical application. Thus, the claims are directed to the abstract idea.
With respect to analysis under Step 2B of the 2019 PEG, as discussed above with respect to Step 2A, Prong 2, the additional recited element(s) in the claim amount to no more than mere instructions to apply the exception using a generic computer component, insignificant resolution components/activities, and/or a general link to a particular technological environment or field of use. The same analysis applies under Step 2B. Additionally, the claimed arrangement for gathering data (i.e., a flow sensor configured to generate a flow signal based at least in part on gas flow within the respiratory system and in communication with a controller) is a well-understood, routine and/or conventional data gathering arrangement. See, for example, US 6,615,831 B1 to Tuitt (col. 3, lines 27-48, disclosing a respiratory system, e.g., a bi-level pressure support device, typically includes a flow sensor 24 that detects the flow of fluid in patient circuit 19 and a controller 28 that receives the flow signal for further processing/analysis).Therefore, the above-noted additional limitations do not integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. When considered as in combination, the recited limitations merely amount to a computerized implementation in a particular technological environment or field of use. In view of the above, the pending claims do not include additional elements either alone or in combination that are sufficient to amount to significantly more than the judicial exception, and are therefore patent ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 62-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0276168 A1 (Vissapragada) in view of US 2009/0187082 A1 (Cuddihy).
Regarding claims 62-79, Vissapragada teaches/suggests a respiratory therapy system for delivering a flow of gases to a patient (Fig. 1, pressure support device 11) comprising:
a respiratory event determination system comprising: 
a flow sensor configured to generate a flow signal based at least in part on gas flow within the respiratory therapy system (Fig. 1, sensors 20; ¶ [0026] where sensors 20 may include a flow sensor); and
a controller in electronic communication with the flow sensor (Fig. 1, processor 24 configured to execute one or more computer program modules including one or more of a parameter module 31, a filter module 32, a breath delineation module 34, a parameter extrema module 36, a mouth-breathing detection module 38, and/or other modules), wherein the controller is configured to:
determine a presence of a respiratory event as a function of the flow signal within a sub-window of an expiratory window of a breath (¶ [0040] determining whether the subject is breathing by mouth during the given expiratory phase by analyzing the level of a first gas parameter as a function of time within a sampling window), wherein the expiratory window extends between a first time t1 and a second time t2 (¶ [0037] delineating breath phases by estimating transitions between inspiratory phases and expiratory phases of respiration by the subject; Fig. 3, where each expiratory phase extends between a inspiratory-expiratory transition at a first time, t1, and an expiratory-inspiratory transition at a second time, t2), and wherein the sub-window is limited to a portion of the expiratory window extending between a third time t3 and a fourth time t4 (sampling window), the third time t3 being after the first time t1 (¶ [0040] where the sampling window begins at or proximate to the identified local extreme, which follows the inspiratory-expiratory transition at t1, as described in ¶ [0039]) and the fourth time t4 being before the second time t2 (¶ [0040] sampling window has a duration less than a duration of the given breath), 
wherein the respiratory event comprises a mouth puff event (¶ [0041] where a mouth-breathing breath can be identified where the flow gradient in the sampling window is less than or equal to zero).
Vissapragada does not expressly teach the third and fourth times are selected as a piecewise function of a characteristic of the breath. However, Vissapragada does disclose the system may comprise a user interface configured to receive input from a user to modify parameters of system (¶ [0024]). 
Cuddihy teaches/suggests a system comprising a controller configured to analyze data within a sub-window, wherein the start and end points of the sub-window are selectable by a user based on specified criteria (¶¶ [0038]-[0040] linear regression applied during an analysis period, where a clinician may enter a desired analysis period as input into the patient monitoring system based on a specified criteria).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vissapragada with the third and fourth times being selectable by a user as taught/suggested by Cuddihy in order to permit the user to select the beginning and end of the sub-window (sampling window) as desired and/or as based on specified criteria (Vissapragada, ¶ [0024]; Cuddihy, ¶ [0040]), thereby allowing the system, and/or a user thereof, to account for individual differences in each breath represented by the acquired flow signal (e.g., Vissapragada, Fig. 2B, which illustrates/suggests there is normal variation among mouth puff breaths). 
While Vissapragada as modified does not expressly teach the criteria by which the user may select the third and fourth times includes the criteria recited in claims 62-79, the pending claims do not positively recite that any element of the system, such as the controller, uses the recited criteria in automatically selecting the third and fourth times. Accordingly, the limitations of claims 62-79 encompass an intended use(s) of the system, in which third and/or fourth times may be selected (e.g., manually by a user) using any criteria a user wishes to use, including the claimed criteria, and then used by the claimed system/controller in determining the presence of an event. A recitation of an intended use(s) of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim. Since Vissapragada as modified is capable of having a user select the third and fourth times (i.e., the beginning and end of the sub-window, respectively) based on the criteria set forth in claims 62-79, Vissapragada as modified meets the claims. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 62, 66-69, 71 and 75-78 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 7-11 and 14-16 of U.S. Patent No. 10,912,489. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7-11 and 14-16 of US 10,912,489 recite each limitation of claims 62, 66-69, 71 and 75-78 of the present application. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: US 2011/0259330 A1 (Jafari) teaches determining a presence of a respiratory event as a function of the flow signal within a sub-window of an expiratory window of a breath (¶ [0040]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791